Citation Nr: 1719200	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  04-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2008, the Veteran had a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In July 2008, the Board denied the Veteran's petition to reopen a previously denied claim for hearing loss.  It remanded the issues of service connection for a sinus disorder and depression, an increased rating for laceration of the left forehead, and a claim for total disability based on individual unemployability (TDIU).  

In January 2008, the Veteran appointed Richard Rhea, Attorney as his representative.  In February 2012, the representation was revoked.  In October 2014, the Veteran reported that he did not have a representative.  In April 2015, he appointed The American Legion as his representative.  

In August 2014, the Veteran had a Board hearing before a different Veterans Law Judge at his local RO.  It concerned the additionally appealed issues that were not on appeal at the time of the April 2008 hearing.  The August 2014 hearing transcript is not available.  The Veteran was informed about the unavailable hearing transcript and was provided an opportunity to have another hearing.  In October 2014, he reported that he did not desire another hearing.  38 C.F.R. § 20.717.

Since the August 2014 hearing transcript is not available, the August 2014 hearing is treated as if it did not occur.  The undersigned must adjudicate the claim based upon the original docket in a single decision.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011); 38 C.F.R. § 20.717 (2014); see also Chairman's Memorandum 01-11-10. 
In August 2015, the Board denied the claims for service connection for a sinus disorder, depression, widespread arthritis, an increased rating for scar of the left forehead and headaches.  As well as claims for extraschedular consideration for the Veteran's symptoms attributable to headaches or in combination with additional service connected disabilities.  The Veteran subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a January 2017 Joint Motion for Partial Remand (JMPR) and Order, the Court vacated the Board's August 2015 decision as it pertains to the issue of entitlement to service connection for depression to include as secondary to service connected disabilities, and remanded the claim to the Board for further adjudication.

In addition, in the Board's August 2015 decision, the Board remanded the issues of entitlement to service connection for a left eye disability, as a residual of service head injury, chronic fatigue, hiatal hernia, sleep apnea, comorbid reflux, restless leg syndrome, and left shoulder disability; entitlement to an increased rating for varicose veins; and entitlement to a TDIU.  The RO appears to still be working on the claims, therefore the Board does not have jurisdiction to decide them. 

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran has undergone prior VA examinations, an additional adequate VA opinion to determine the nature and etiology is required to decide the claim for service connection for depression.

As previously noted, the Court vacated the Board's prior denial of the Veteran's claim for service connection for depression to include as secondary to service connected conditions.  The Court specifically found that the June 2012 examination was inadequate as the examination failed to consider whether the Veteran's depression was aggravated by his service connected migraines.  While the Board notes that the Veteran subsequently underwent a mental disorders disability benefits questionnaire (DBQ) in May 2017, such examination did not discuss whether the Veteran's depression was aggravated by his service-connected migraines but instead focused on the Veteran's depression in relation to his insomnia and sleep apnea.  As such, on remand, an examination which considers the relationship, if any between the Veteran's depression and his service-connected migraines should be obtained. 

Finally, while on remand, the Veteran should be given the opportunity to identify any outstanding treatment records referable to his depression.  Furthermore, due to the amount of time that shall pass while the matter is on remand, updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to his claimed depression.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his claimed depression.  The electronic record, to include this Remand, must be made available for review by the examiner.  Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should offer an opinion on the following inquiries:

(A) Identify all currently diagnosed mental health disorders, specifically note depression. 

(B)  If depression is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it was caused by, incurred in or in any way related to the Veteran's active duty service.  

(C)  If depression is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it was caused or aggravated by his service connected migraine headaches. 

The examiner must consider the Veteran's lay statements of his history and symptoms as well service treatment records and post treatment records.  

A complete rationale for any opinion expressed must be provided.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




